Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                February 24, 2020

The Court of Appeals hereby passes the following order:

A20E0031. JENNIE CASADAY v. NIALL JOHNSTON.

      The above-styled case is before this Court on Jennie Casaday’s second motion
for an extension of time in which to file her application for discretionary review of
two trial court orders entered on December 31, 2018, and December 26, 2019. On
January 21, 2020, we granted Casaday’s first motion for an extension of time to file
her application so that a transcript of the proceedings below could be filed in
connection with her application. Casaday again moves this Court for a six-month
extension of time, asserting that a transcript has been ordered, but has not yet been
delivered to the parties, and it will not be ready by the February 27, 2020 deadline.
      Upon consideration of the motion and in the exercise of our discretion,
Casaday’s request for an extension of time in which to file an application for
discretionary review is hereby GRANTED until March 30, 2020. This motion is
granted with the expectation that Casaday will make appropriate arrangements for the
completion of the transcript prior to the extended deadline.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        02/24/2020
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.